DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits.  Claims 1-18 are pending.

Specification
The abstract of the disclosure is objected to because it includes the implied phrase “The present invention relates to…”.  Correction is recommended.  See MPEP § 608.01(b), guideline (C).

Drawings
The drawings received on 22 November 2019 are acceptable.

Examiner’s Notes
The specification and Claim 1 recite a formula using logarithms, but the application does not specify the base of the logarithms.  The Examiner has assumed that the logarithms are evaluated in base 10.  For example, log10 (1,000,000) = 6.  The choice of base is material to the logarithm.  For example, if LM-10°C is equal to 1,300,000 Pa and LM0°C is equal to 1,100,000 Pa, equation 1 is evaluated as:
	| log10 (1,300,000) – log10 (1,100,000) | = 0.072.
However, if the logarithm is taken to a different base, such as base e [note: loge(x) is the natural logarithm, ln(x)], equation 1 is evaluated as:
	| ln(1,300,000) – ln(1,100,000) | = 0.167.
These values are related by the ratio of logarithms of the two bases.  That is:
	0.072 × (ln(10) / ln(e)) = 0.072 * 2.30 = 0.167.
The Examiner further notes that the units of LM-10°C and LM0°C are not specified in the claims, but this is immaterial to the equation.  For example, if LM-10°C is equal to 1,300,000 Pa (equal to 1.3 MPa, or 189 lbf/in2) and LM0°C is equal to 1,100,000 Pa (equal to 1.1 MPa, or 160 lbf/in2), equation 1 is evaluated as:
	| log10 (1,300,000) – log10 (1,100,000) | = 0.072
	| log10 (1.3) – log10 (1.1) | = 0.072
	| log10 (189) – log10 (160) | = 0.072.


Claim Objections
Claims 3, 4, 7, 9, and 18 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 3, a space is missing between the value “0.25 MPa” and the word “to”.
Regarding claim 4, each of the resin composition ingredients is preceded by the letter “a”.  The Examiner suggests replacing these with either dashes “-“, or sequential letters (a, b, c,…) or numbers (1, 2, 3…) at applicant’s discretion.
Regarding claim 7, line 2 of the claim is missing a space between the words “has” and “one”.
Claim 9 is missing a terminal period.  See MPEP § 608.01(m).
Claim 18 is missing a space between the symbol “b*” and the word “is”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 6, 7, 8, 9, 10, 12, 13, 15 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5, 6, 7, 8, 9, 10, 12, 13, 15 and 16 do not use proper alternative language to describe the claim limitations.  See MPEP § 2173.05(h).  It is improper to use the term “including” rather than “consisting of”.  See Ex parte Dotter, 12 USPQ 382 (Bd. App. 1931).  Proper terminology includes members “…selected from the group consisting of A, B, and C."  See Ex parte Markush, 1925 C.D. 126 (Comm'r Pat. 1925).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over EP 1,347,025 B1.
Regarding claim 1, EP ‘025 describes a wafer processing tape comprising an adhesive layer on one side of a substrate layer, see p. 1, [0001].  FIG. 12 of EP ‘025 is a plot of the storage modulus G’ and loss modulus G” at various temperatures and a frequency of 100 rad/s.  See Examiner’s annotated drawing below.
It appears that the value of G” at -10°C is about 30 MPa, and the value of G” at 0°C is about 90 MPa.  The value of |log10(30) – log10(90)| = 0.48 which is within the claimed range of less than 0.600.
The Examiner notes that the measurement conditions in EP ‘025 are different than the claimed conditions, namely in that the frequency is 100 rad/sec rather than 1 rad/sec, and the rising temperature rate is 3 °C/min, see p. 12, [0119], “Viscoelasticity”.  The strain condition is not specified in the reference.
However, the measurement limitations of 1 Hz, 1% strain, and 5 °C/min are limitations referring to the method of testing the loss modulus, and does not determine the patentability of the product.  The method of testing the product is not germane to the issue of patentability of the product itself.  Cf. MPEP § 2113 in regards to products made by different processes in which the product is the same or obvious over the product of the prior art, and MPEP § 2111.02(II) regarding preamble statements reciting the purpose or intended use of a product.  Using any accurate method to determine the loss modulus can demonstrate the claimed property, unless the claimed process produces different results.



    PNG
    media_image1.png
    556
    870
    media_image1.png
    Greyscale

Regarding claim 17, EP ‘025 teaches that the thickness of the adhesive tape as a whole is from 30-200 microns, preferably 60-180 microns, see p. 10, [0098].  This overlaps the claimed thickness range.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2016-117273 A.  A machine translation of KR ‘273 was relied upon for analysis.
Regarding claims 1-4, KR ‘273 discloses an adhesive sheet for a display member (see p. 1, first paragraph of the translation) having a light transmittance at 360 
KR ‘273 also teaches including a hydroxyl-containing monomer such as 4-hydrooxybutyl acrylate, and other functional monomers including carboxyl-group monomers and amino-group monomers, see p. 4, bottom paragraph through p. 5, second paragraph.  These are present in the amount of up to 30 mass% of the copolymer, see p. 5, third paragraph.
KR ‘273 also teaches using a UV absorber as described at p. 6, fourth full paragraph.  The amount of UV absorber is used in an amount such that the mass % of UV absorber (X) multiplied by the adhesive layer thickness in micrometers (Y) is between 50 and 500, and most preferably between 70 and 400.  see top of p. 7.  The thickness of the adhesive layer is most preferably from 50 to 300 microns, see p. 8, section 7.  Thus the amount of UV absorber is most preferably in the range of (70/300) to (400/50), or 0.23 to 8 wt. %.

Combining these teachings, the resulting polymer may be formed from 60 mass% of acrylic monomers, of which 60 parts (36 wt. %) are “soft” monomers and 40 parts (24 wt. %) are “hard” monomers, plus 30 mass% of functional monomers including hydroxyl-group containing monomers, up to 8 wt. % of a UV absorber and a minor amount of photopolymerization initiator.  Using 100 parts by mass of “soft” acrylic monomer as a basis, this results in:
36%, or 100 parts by mass, of “soft” acrylic monomers, preferably 2-ethylhexyl acrylate or n-butyl acrylate, reading on the first component;
30%, or 83 parts by pass, of functional group containing monomers including hydroxyl-group containing monomers such as 4-hydroxybutyl (meth)acrylate, reading on the second component;
24%, or 66 parts by mass, of “hard” acrylic monomers, preferably isobornyl (meth)acrylate or adamantyl (meth)acrylate, which are saturated hydrocarbon ring-containing monomers having 4-20 carbon atoms, reading on the third component;
0.23% to 8 %, or 0.6 to 22 parts by pass, of UV absorber;
A small amount such as 0.88 parts by pass of polymerization initiator.

This is within the claimed resin composition of claim 4.  Accordingly, such an adhesive resin is expected to necessarily meet the claimed limitation of a loss elastic modulus satisfying Equation 1 as in claim 1, and the loss elastic modulus of claim 3.
Regarding claim 5, KR ‘273 teaches that suitable “soft” acrylic monomers include 2-ethylhexyl acrylate and n-butyl acrylate, see p. 4, fifth full paragraph.
Regarding claim 6, KR ‘273 teaches that suitable hydroxyl-containing monomers include 4-hydroxybutyl (meth)acrylate, see p. 4, bottom paragraph.
Regarding claim 7, KR ‘273 teaches that suitable “hard” acrylic monomers include isobornyl (meth)acrylate, see p. 4, third paragraph.
Regarding claim 8, KR ‘273 uses trimethylbenzoyl-diphenyl-phosphine oxide as the photopolymerization initiator, see top of p. 14.
Regarding claim 9, KR ‘273 teaches suitable UV absorbers include benzophenone compounds and others, see p. 6, section 3, in particular the paragraph beginning “As a benzophenone type compound…” listing many suitable such compounds.
Regarding claims 10-12, KR ‘273 teaches including an amide monomer, see p. 5, fourth paragraph.  Suitable materials include dimethylacrylamide, see id.  The amount of such monomer is preferably 25 mass% or less, see p. 5, third paragraph.
Regarding claim 13, this limitation is an optional component of the adhesive composition of claim 10, as an amide containing monomer may be used rather than an aromatic ring containing monomer.  Accordingly, the aromatic ring containing monomers of this claim are optional and not required in the adhesive resin composition.
Regarding claim 14, KR ‘273 teaches optionally including a silane coupling agent, see p. 7, section 4, and a thermal crosslinking agent, see p. 5, section 2.
Regarding claim 17, KR ‘273 teaches that the adhesive layer thickness is preferably from 50-300 microns, see p. 8, section 7.  This overlaps the claimed range. 

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2016-117273 A in view of Suzuki (U.S. Pub. 2016/0272848).
Regarding claim 15, KR ‘273 is relied upon as described above to specify an adhesive sheet meeting the limitations of claims 1, 4, and 14.  Although KR ‘273 teaches using a silane coupling agent, the reference does not specify one of the listed silane coupling agents.  KR ‘273 also does not specify one of the listed multifunctional acrylate crosslinking agents.
Suzuki descries a double-sided pressure-sensitive adhesive sheet used in display devices, see p. 1, [0001].  The adhesive sheet includes a silane coupling agent such as 3-aminopropyltrimethoxysilane, see p. 8, [0087-0088].  
KR ‘273 and Suzuki are analogous as they are similar in composition and function, as each discloses acrylic adhesive sheets used in optical displays.
It would have been obvious to have used one of the specified silane coupling agents of Suzuki as the silane coupling agent of KR ‘273 to arrive at the claimed invention, as these silane coupling agents are known in the art and known to be compatible with acrylic adhesive compositions.
Regarding claim 18, Suzuki teaches an embodiment in which the CIE 1976 L* a* b* color system is used, and in which the value of b* may be from -10 to +10, see p. 10, [0108].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over KR 2016-117273 A as applied above, and further in view of Olson (U.S. Pub. 2017/0198177).
Regarding claim 16, KR ‘273 is relied upon as described above to specify an adhesive sheet meeting the limitations of claims 1, 4, and 14.  KR ‘273 also does not specify one of the listed multifunctional acrylate crosslinking agents.
Olson describes a pressure-sensitive adhesive used with a UV light absorbing oligomer, see abstract.  The acrylic adhesive formulation includes crosslinking agents such a trimethoyolproane triacrylate or pentaerythritol tetraacrylate, see p. 6, [0045].  Isocyanate crosslinking agents are also described as suitable materials, see id.
KR ‘273 and Olson are analogous as they are similar in composition and function, as each discloses acrylic adhesive compositions having high levels of ultraviolet absorbance.
It would have been obvious to have substituted one of the specified multifunctional acrylate crosslinking agents of Olson as the crosslinking agent of KR ‘273 to arrive at the claimed invention, as these crosslinking agents are known in the art and known to be compatible with acrylic adhesive compositions.  Furthermore, Olson and KR ‘273 each disclose isocyanate crosslinking agents, thus it is known to substitute the multifunctional acrylate crosslinking agent for an isocyanate crosslinking agent.


Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Negri (U.S. Pub. 2016/0186019) describes a joint finishing adhesive.  FIG. 3C is a plot of the effect of amount of strain on the value of the loss modulus G”, and FIG. 3E is a plot of the effect of angular frequency ω on the value of the loss modulus G”.

Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759